DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/294,614 on September 8, 2021. Please note: Claims 1, 25 and 26 have been amended and claims 2, 12, 27 and 37 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on September 8, 2021, overcome the objections.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Chapp (Reg. No. 50579) on 10/05/2021.

The application has been amended as follows: 

	Please amend claims 1, 25, 26 and 35 as follows:

1. (Currently Amended) An interactive touch display assembly comprising:
a circuit board comprising a first control module; and
a user interface comprising 

	a first capacitive keyboard overlaid on at least a portion of the seven light guides of the 7-segment display and comprising a capacitive sensing layer having capacitive sensing elements, wherein states of the capacitive sensing elements change based on gestures provided by a user of the interactive touch display assembly across the capacitive sensing elements and the corresponding portion of the 7-segment display below the capacitive sensing elements, 
wherein 
	each of the gestures occurs over the portion of the 7-segment display being changed as a result of that gesture, 
	at least one of the gestures occurs over the portion of the 7-segment display being changed and over one or more areas between segments of the 7-segment display, 
	the first control module is configured to 
		control operation of the 7-segment display based on detected changes in the states of the capacitive sensing elements, and
			in response to the at least one of the gestures, switch from a first navigation mode screen indicated on the 7-segment display to a second navigation mode screen indicated on the 7-segment display,
		the first control module is configured to, in response to a first gesture, operate in a first mode to display a screen including only notification and function icons displayed and located in at least one of (i) areas between the segments of the 7-segment display, or (ii) areas outside the segments of the 7-segment display; and
		one of the capacitive sensing elements over one of the notification and function icons is allocated to a first function while operating in the first mode and is allocated to a second function while the first control module is operating in a second mode.

25. (Currently Amended) An interactive touch display assembly comprising:
a circuit board comprising a control module; and

	a 7-segment display connected to the circuit board and comprising a plurality of 7-segment light emitting diode (LED) display portions each of which comprising discrete LEDs and structural dividing members defining seven light guides directing light emitted respectively from the discrete LEDs, and
	a capacitive keyboard overlaid on at least a portion of the 7-segment display covering at least a portion of the seven light guides of each of the plurality of 7-segment LED display portions and comprising a capacitive sensing layer having capacitive sensing elements, wherein states of the capacitive sensing elements change based on gestures provided by a user of the interactive touch display assembly across the capacitive sensing elements and the corresponding portion of the 7-segment display below the capacitive sensing elements, 
wherein 
	the seven light guides of each of the plurality of 7-segment LED display portions are configured to guide light from corresponding LEDs towards the capacitive keyboard, 
	each of the gestures occurs over the portion of the 7-segment display being changed as a result of that gesture, 
	the control module is configured to control operation of the 7-segment display based on detected changes in the states of the capacitive sensing elements,
		the control module is configured to, in response to a first gesture, operate in a first mode to display a screen including only notification and function icons displayed and located in at least one of (i) areas between the segments of the 7-segment display, or (ii) areas outside the segments of the 7-segment display; and
		one of the capacitive sensing elements over one of the notification and function icons is allocated to a first function while operating in the first mode and is allocated to a second function while the control module is operating in a second mode.

26. (Currently Amended) An interactive touch display assembly comprising:
a circuit board comprising a control module; and
a user interface comprising 
	a 7-segment display connected to the circuit board, and

wherein 
		each of the gestures occurs over the portion of the 7-segment display being changed as a result of that gesture, 
		at least one of the gestures occurs over the portion of the 7-segment display being changed and over one or more areas between segments of the 7-segment display, 
		the control module is configured to (i) control operation of the 7-segment display based on detected changes in the states of the capacitive sensing elements, and (ii) in response to the at least one of the gestures, switch from a first navigation mode screen indicated on the 7-segment display to a second navigation mode screen indicated on the 7-segment display, 
		the capacitive keyboard is configured to receive a first gesture, 
		the control module is configured to, in response to the first gesture, operate in a first mode to display a first screen including a value displayed on the 7- segment display, 
		the capacitive keyboard is configured to receive a second gesture, 
			the control module is configured to, in response to the second gesture, operate in a second mode to display a second screen including only first one or more notification and function icons displayed and located in at least one of (i) areas between the segments of the 7- segment display, or (ii) areas outside the segments of the 7-segment display; and
		second one or more notification and function icons are displayed  the control module is operating in a third mode.

	35. (Currently Amended) The interactive touch display assembly of claim 26, wherein at least one of the first one or more notification and function icons or the second one or more notification and function icons are located between the segments of the 7-segment display.

Reasons for Allowance
Claims 1, 3-11, 13-26 and 28-36 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the independent claims.
	
The closest prior art to claim 1 is Krause (US 20150160850 A1), in view of Park (US 20160178276 A1), in further view of Pasquero et al. (US 20140181758 A1; Cited but not relied upon in the office action dated 07/24/2020), hereinafter Pasquero, and in further view of Curtis (US 20140267138 A1).

	Regarding Claim 1, please refer to the rejection of claim 1 over Krause in view of Park, and in further view of Pasquero, and in further view of Curtis as presented in the Final Office Action dated 07/08/2021.

	Furthermore, regarding the amended limitations, Krause teaches:
		the first control module is configured to, in response to a first gesture, operate in a first mode to display a screen including only notification and function icons displayed and located in at least one of (i) areas between the segments of the 7- segment display, or (ii) areas outside the segments of the 7-segment display (See paragraph [0099]: Therefore, by deactivating all of the segments in the 7-segment display using a first gesture, the first control module is configured to operate in a first mode to display a first screen including only notification and function icons (See FIGS. 9 and 10: 68, 70, 70a, 70b correspond to notification and function icons) displayed and located in at least one of (i) areas between the segments of the 7-segment display, or (ii) areas outside the segments of the 7-segment display).
	Krause in view of Park, and in further view of Pasquero, and in further view of Curtis does not explicitly teach:
		one of the capacitive sensing elements over one of the notification and function icons is allocated to a first function while operating in the first mode and is allocated to a second function while the first control module is operating in a second mode.


	Applicant’s FIG. 1 illustrates the claimed interactive touch display assembly (FIG. 1: 100) comprising:
	a circuit board (FIG. 1: 104) comprising a first control module (FIG. 8: 302) (See paragraph [0073]); and
	a user interface comprising 
		a 7-segment display (110) connected to the circuit board (See FIG. 1) and including a 7-segment light emitting diode (LED) display (FIG. 16: 602) with (i) discrete LEDs (606) configured to illuminate respective segments of the 7-segment LED display (See FIG. 16) (See paragraph [0079]), and (ii) structural dividing members (610) defining seven light guides (608) directing light emitted respectively from the discrete LEDs (See FIG. 16) (See paragraph [0079]), and
		a first capacitive keyboard (108) overlaid on at least a portion of the seven light guides of the 7-segment display (See FIG. 16) and comprising a capacitive sensing layer having capacitive sensing elements (See paragraph [0061]), wherein states of the capacitive sensing elements change based on gestures (See paragraph [0055]) provided by a user of the interactive touch display assembly across the capacitive sensing elements and the corresponding portion of the 7-segment display below the capacitive sensing elements (See paragraph [0006]), 
	wherein 
		each of the gestures occurs over the portion of the 7-segment display being changed as a result of that gesture (See paragraph [0055]; See FIGS. 12-14), 
(See FIG. 14), 
		the first control module is configured to 
			control operation of the 7-segment display based on detected changes in the states of the capacitive sensing elements (See paragraph [0006]), and
			in response to the at least one of the gestures, switch from a first navigation mode screen indicated on the 7-segment display to a second navigation mode screen indicated on the 7-segment display (See FIG. 13; See paragraph [0077]; See paragraph [0077]),
		the first control module is configured to, in response to a first gesture, operate in a first mode to display a screen including only notification and function icons (FIG. 12; See paragraph [0077]) displayed and located in at least one of (i) areas between the segments of the 7-segment display, or (ii) areas outside the segments of the 7-segment display (FIG. 11: 432; See paragraph [0070], lines 6-10); and
		one of the capacitive sensing elements over one of the notification and function icons is allocated to a first function while operating in the first mode (See paragraph [0070], lines 6-10) and is allocated to a second function while the first control module is operating in a second mode (See FIGS. 13 and 14, showing examples of a second mode in which one of the capacitive sensing elements over one of the notification and function icons is allocated to a second function) (See paragraph [0084]).

	Claims 3-11 and 13-24 depend on claim 1, and are therefore allowed for the above reasons.

The closest prior art to claim 25 is Krause in view of Park, and in further view of Curtis.

	Regarding Claim 25, please refer to the rejection of claim 25 over Krause in view of Park, and in further view of Curtis as presented in the Final Office Action dated 07/08/2021.

	Furthermore, regarding the amended limitations, Krause teaches:
		the control module is configured to, in response to a first gesture, operate in a first mode to display a screen including only notification and function icons displayed and located in at least one of (i) areas between the (See paragraph [0099]: Therefore, by deactivating all of the segments in the 7-segment display using a first gesture, the first control module is configured to operate in a first mode to display a first screen including only notification and function icons (See FIGS. 9 and 10: 68, 70, 70a, 70b correspond to notification and function icons) displayed and located in at least one of (i) areas between the segments of the 7-segment display, or (ii) areas outside the segments of the 7-segment display).
	Krause in view of Park, and in further view of Curtis does not explicitly teach:
		one of the capacitive sensing elements over one of the notification and function icons is allocated to a first function while operating in the first mode and is allocated to a second function while the control module is operating in a second mode.
	In particular, the capacitive sensing elements over the notification and functions icons taught by Krause (See Krause, FIGS. 9 and 10: 68, 70, 70a, 70b correspond to notification and function icons) are not allocated to different functions in different modes. Furthermore, claim 25 requires that the first mode displays a first screen including only notification and function icons. For substantially the same reasons as discussed with regard to claim 1, none of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the claim.

	Applicant’s FIG. 1 illustrates the claimed interactive touch display assembly (FIG. 1: 100) comprising:
	a circuit board (FIG. 1: 104) comprising a control module (FIG. 8: 302) (See paragraph [0073]); and
	a user interface comprising 
		a 7-segment display (110) connected to the circuit board (See FIG. 1) and comprising a plurality of 7-segment light emitting diode (LED) display portions (FIG. 16: 602) each of which comprising discrete LEDs (606) configured to illuminate respective segments of the 7-segment LED display (See FIG. 16) (See paragraph [0079]) and structural dividing members (610) defining seven light guides directing light emitted respectively from the discrete LEDs (See FIG. 16) (See paragraph [0079]), and
	a capacitive keyboard (108) overlaid on at least a portion of the 7-segment display covering at least a portion of the seven light guides of each of the plurality of 7-segment LED display portions  (See FIG. 16) and comprising a capacitive sensing layer having capacitive sensing elements (See paragraph [0061]), wherein (See paragraph [0055]) provided by a user of the interactive touch display assembly across the capacitive sensing elements and the corresponding portion of the 7-segment display below the capacitive sensing elements (See paragraph [0006]), 
wherein 
	the seven light guides (608) of each of the plurality of 7-segment LED display portions are configured to guide light from corresponding LEDs towards the capacitive keyboard (See FIG. 16 and paragraph [0079]), 
	each of the gestures occurs over the portion of the 7-segment display being changed as a result of that gesture (See paragraph [0055]; See FIGS. 12-14), 
	the control module is configured to control operation of the 7-segment display based on detected changes in the states of the capacitive sensing elements (See paragraph [0006]),
		the control module is configured to, in response to a first gesture (FIG. 12: 444), operate in a first mode to display a screen including only notification and function icons (FIG. 12; See paragraph [0077]) displayed and located in at least one of (i) areas between the segments of the 7- segment display, or (ii) areas outside the segments of the 7-segment display (FIG. 11: 432; See paragraph [0070], lines 6-10); and
		one of the capacitive sensing elements over one of the notification and function icons is allocated to a first function while operating in the first mode (See paragraph [0070], lines 6-10) and is allocated to a second function while the control module is operating in a second mode (See FIGS. 13 and 14, showing examples of a second mode in which one of the capacitive sensing elements over one of the notification and function icons is allocated to a second function) (See paragraph [0084]).

	Claims 28-34 depend on claim 25, and are therefore allowed for the above reasons.

The closest prior art to claim 26 is Krause in view of Pasquero, and in further view of Curtis.

	Regarding Claim 26, please refer to the rejection of claim 26 over Krause in view of Pasquero, and in further view of Curtis as presented in the Final Office Action dated 07/08/2021.


			the control module is configured to, in response to the second gesture, operate in a second mode to display a second screen including only first one or more notification and function icons displayed and located in at least one of (i) areas between the segments of the 7-segment display, or (ii) areas outside the segments of the 7-segment display (See paragraph [0099]: Therefore, by deactivating all of the segments in the 7-segment display using a second gesture, the first control module is configured to operate in a second mode to display a second screen including only first one or more notification and function icons (See FIGS. 9 and 10: 68, 70, 70a, 70b correspond to first one or more notification and function icons) displayed and located in at least one of (i) areas between the segments of the 7-segment display, or (ii) areas outside the segments of the 7-segment display).
	Krause in view of Pasquero, and in further view of Curtis does not explicitly teach:
		second one or more notification and function icons are displayed while the control module is operating in a third mode.
	In particular, the first one or more notification and functions icons taught by Krause (See Krause, FIGS. 9 and 10: 68, 70, 70a, 70b correspond to first one or more notification and function icons) are displayed in second mode. However, claim 26 requires that additional second one or more notification and function icons are displayed while the control module is operating in a third mode. Krause does not teach different icons in the claimed second and third modes, where the second mode only displays icons. None of the other cited prior art would render these limitations obvious in combination with the relied upon prior art. Thus, the prior art as a whole fails to teach the claimed second mode where only first one or more notification and function icons are displayed, in addition to the claimed third mode in which second one or more notification and function icons are displayed in combination with all of the other limitations of the claim. Therefore, none of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the claim.

Applicant’s FIG. 1 illustrates the claimed interactive touch display assembly (FIG. 1: 100) comprising:
	a circuit board (FIG. 1: 104) comprising a control module (FIG. 8: 302) (See paragraph [0073]); and
a user interface comprising 
	a 7-segment display (110) connected to the circuit board (See FIG. 1), and
(108) overlaid on at least a portion of the 7-segment display (See FIG. 16) and comprising a capacitive sensing layer having capacitive sensing elements (See paragraph [0061]), wherein states of the capacitive sensing elements change based on gestures (See paragraph [0055]) provided by a user of the interactive touch display assembly across the capacitive sensing elements and the corresponding portion of the 7-segment display below the capacitive sensing elements (See paragraph [0006]), 
wherein 
		each of the gestures occurs over the portion of the 7-segment display being changed as a result of that gesture (See paragraph [0055]; See FIGS. 12-14), 
		at least one of the gestures occurs over the portion of the 7-segment display being changed and over one or more areas between segments of the 7-segment display (See FIG. 14), 
		the control module is configured to (i) control operation of the 7-segment display based on detected changes in the states of the capacitive sensing elements (See paragraph [0006]), and (ii) in response to the at least one of the gestures, switch from a first navigation mode screen indicated on the 7-segment display to a second navigation mode screen indicated on the 7-segment display (See FIG. 13; See paragraph [0077]), 
		the capacitive keyboard is configured to receive a first gesture (FIG. 14: 464), 
		the control module is configured to, in response to the first gesture, operate in a first mode to display a first screen including a value displayed on the 7-segment display (See FIG. 14; See paragraph [0077]), 
		the capacitive keyboard is configured to receive a second gesture (FIG. 12: 444), 
		the control module is configured to, in response to the second gesture, operate in a second mode to display a second screen including only first one or more notification and function icons (FIG. 12; See paragraph [0077]) displayed and located in at least one of (i) areas between the segments of the 7-segment display, or (ii) areas outside the segments of the 7-segment display (FIG. 11: 432; See paragraph [0070], lines 6-10); and 
			second one or more notification and function icons are displayed while the control module is operating in a third mode (See FIG. 10 and 12, showing an example of a third mode in which second one or more notification and function icons (I12) are displayed).

	Claims 35 and 36 depend on claim 26, and are therefore allowed for the above reasons.


Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered and they are persuasive. Applicant argues (Remarks, pages 11-13) that the amended limitations of the independent claims are not taught by the prior art. The Examiner agrees that the prior art does not teach the limitations with the changes included in the Examiner’s Amendment, for the reasons discussed in the above “Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Naboulsi; Mouhamad Ahmad (US-20120283894-A1): pertinent for its teaching of a seven-segment display that detects touches (See FIG. 22) but does not teach the allowable subject matter.
	OK; Seung-Min (US-20130082948-A1): pertinent for its teaching of a seven-segment display with icons (See FIG. 6) but does not teach the allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692